Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 18, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
  Rehearing No. 610                                                                                          Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                        Richard H. Berstein,
  149798(83)                                                                                                           Justices




  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                     SC: 149798
  v                                                                  COA: 310177
                                                                     Wayne CC: 10-013476-FC
  TIMOTHY WARD JACKSON, a/k/a TIMOTHY
  WARD-JACKSON,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the motion for rehearing is considered, and it is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 18, 2015
                                                                                Clerk